DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Rejoinder
Claims 1-9 are allowable. The restriction requirement between apparatus groups and method group, as set forth in the Office action mailed on 04/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and apparatus is withdrawn.  Claims 11-20 directed to a system and method of use of system has converged in allowable subject matter of apparatus system claims 1 -9 and claims 11-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An obvious clerical oversight to a revised claim dependency of claim 5 dependent of now cancelled claim 2/1 is corrected to have claim 5 dependent upon claim 1.  Additionally claim status identifiers are updated to reflect in the rejoined claim set.

The application has been amended as follows: 
	CLAIMS
 1. (previously amended) A system for mixing a liquid with a powder into a solution batch comprising: a hopper into which said powder is deposited having a powder outlet therein; a mix tank having a liquid supply inlet, a recirculation inlet, and a solution outlet; a sensor in fluid communication with said mix tank for monitoring the pressure of the solution in said mix tank and determining the specific gravity of said solution; and a mix pump in fluid communication with said solution outlet, said powder outlet, and said recirculation inlet.  

2. (canceled)  

3. (original) The system as claimed in claim 1 comprising: a controller having a data memory and a plurality of inputs and outputs for supplying and receiving signals, and an operator interface operatively coupled to said controller for receiving user commands.  

4. (original) The system as claimed in claim 3 comprising; a bar code scanner operatively coupled to an input of said controller for inputting data related to said batch.  

5. (currently amended) The system of claim 1 [[claim 2]] wherein said sensor comprises: a pressure sensor disposed in fluid communication with said mix tank for monitoring the pressure of the solution in said mix tank to determine whether sufficient powder has been added to a predetermined liquid volume to produce a predetermined solution concentration.  

6. (original) The system of claim 3 comprising: a pressure sensor disposed in fluid communication with said mix tank for monitoring the pressure of the solution in said system having an output operatively coupled to an input of said controller, whereby said controller provides an indication of solution concentration through said operator interface.  

7. (original) The system of claim 6 comprising: an alarm provided through said operator interface when said solution concentration is outside of a predetermined range as determined by said pressure sensor.  



9. (original) The system of claim 4 comprising: a recirculation and transfer hose in fluid communication with said mix pump and said recirculation inlet, said transfer hose having a coupling thereon for disconnecting said transfer hose from said recirculation inlet; an RFID interrogator disposed on said transfer hose having an input operatively coupled to said controller; and whereby said controller monitors data provided by said RFID interrogator to prohibit said mix pump from operating to transfer said solution through said transfer hose when said interrogator does not read specified data from interrogation of a remote RFID tag.  

10. (rejoined) A system for mixing a liquid and a powder into a solution batch comprising: a hopper into which said powder is deposited having a powder outlet therein and a powder control valve in fluid communication with said powder outlet; a mix tank having a liquid supply inlet in fluid communication with a liquid inlet valve, a recirculation inlet in fluid communication with said liquid inlet valve, and a solution outlet; a mix pump in fluid communication with said solution outlet, said powder outlet, and said recirculation inlet; a controller having a data memory and a plurality of inputs and outputs for supplying and receiving signals, and an operator interface operatively coupled to said controller for receiving user commands; and a pressure sensor disposed in fluid communication with said mix tank for monitoring the pressure of the solution in said system, said pressure sensor having an output operatively coupled to an input of said controller, whereby said controller provides an indication of solution concentration through said operator interface.  

11. (rejoined) The system of claim 10 comprising: a bar code scanner operatively coupled to an input of said controller for inputting data related to said batch.  

12. (rejoined) The system of claim 11 comprising: a set of instructions provided to said controller whereby said bar code scanner reads bar code data provided on each container of powder supplied to said hopper for a specified solution batch, and wherein said controller provides an indication through said operator interface when said specified solution batch is missing a container of powder.  

13. (rejoined) The system of claim 11 wherein said controller monitors said pressure sensor and provides an indication through said operator interface that the pressure of said solution batch is out of a predetermined pressure range.  

14. (rejoined) The system of claim 13 wherein said controller converts said pressure sensor output to a specific gravity measure for a specified solution batch.  

15. (rejoined) The system of claim 11 comprising: a conductivity sensor disposed in fluid communication with said mix tank for monitoring the conductivity of the solution in said system, said conductivity 

16. (rejoined) The system of claim 12 wherein said powder is provided in a plurality of preselected container each having data identification thereon comprising: a set of instructions provided to said controller whereby said bar code scanner reads data provided on each container of powder supplied to said hopper for a specified solution batch, and wherein said controller provides an indication through said operator interface when said specified solution batch is missing a container of powder.  

17. (rejoined) The system of claim 12 comprising: a recirculation and transfer hose in fluid communication with said mix pump and said recirculation inlet, said transfer hose having a coupling thereon for disconnecting said transfer hose from said recirculation inlet; an RFID interrogator disposed on said transfer hose having an input operatively coupled to said controller; and Page 5 of 10 whereby said controller monitors data provided by said RFID interrogator to prohibit said mix pump from operating to transfer said solution through said transfer hose when said interrogator does not read specified data from interrogation of a remote RFID tag.  


18. (rejoined) A method for mixing a liquid and a powder into a solution batch comprising: providing a hopper into which said powder is deposited having a powder outlet therein and a powder control valve in fluid communication with said powder outlet; providing a mix tank having a liquid supply inlet in fluid communication with a liquid inlet valve, a recirculation inlet in fluid communication with said liquid inlet valve, and a solution outlet; providing a mix pump in fluid communication with said solution outlet, said powder outlet, and said recirculation inlet; providing a controller having a data memory and an instruction set for operation, said controller having a plurality of inputs and outputs for supplying and receiving signals, and an operator interface operatively coupled to said controller for receiving user commands; and providing a pressure sensor disposed in fluid communication with said mix tank for monitoring the pressure of the solution in said system, said pressure sensor having an output operatively coupled to an input of said controller, whereby said controller provides an indication of solution concentration through said operator interface.  

19. (rejoined) The method of claim 18 further comprising: monitoring said pressure sensor output to determine whether there is an out of range solution pressure for a specified solution batch, and providing an indication through said operator interface of a missing quantity of powder based said determination.  

20. (rejoined) The method of claim 18 further comprising: providing a bar code scanner operatively coupled to an input of said controller for inputting data related to said solution batch and storing said data for future verification.  


Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Takahashi (US 2006/0188412) teaches a substrate treating system which has a tank that contains and mixes a treating solution supplied by two separately controlled feed lines 13, 17 of a fluid chemical with a liquid diluent into the tank to make a solution and whereby it is proposed to provide a pressure detecting tube 22/24 within the tank which can determine an actual specific gravity of the treating solution. However, A search of the prior art has not shown or rendered obvious a modification of the prior art with sufficient motivation to modify the Takahashi reference with combination of elements of the powder hopper with a powder outlet and its placement, along with the solution outlet and recirculation line with a pump mechanism as recited in the instant claims.

    PNG
    media_image1.png
    498
    720
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    628
    813
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774